DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/21 has been entered.

Status of Claims
Claim 1 is amended. Claims 1-5 are pending. 

Response to Arguments
Applicant’s amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have corrected the issues of indefiniteness raised in the previous office action. These rejections are accordingly withdrawn.
Applicant’s arguments with respect to Examiner's rejections under 35 USC 103 have been considered but are not persuasive. Therefore, these rejections are maintained.
claim , Applicant asserts that the cited prior art does not teach the amended limitations: "a seat moving mechanism provided in the driving seat and configured to move slidably and rotate the driving seat between a driving state and a receiving state, wherein, in the driving state, the driving seat is positioned at a center position bisecting a lateral width of the vehicle and facing the front of the vehicle, and wherein the receiving state is a state whereby the driving seat is positioned closer to and facing one door of the pair of doors than in the driving state, and a second processor configured to operate as a seat control unit, the second processor being communicatively connected to the first processor, the seat control unit controlling the seat moving mechanism so as to move slidably and rotate the driving seat from the center position into the receiving state at a location toward a door of the pair of doors, the location being chosen based upon which side the portable device is detected by the detection unit to be present at" (Remarks at pg. 6-7, emphasis in the original), because Sasaki does not teach "a seat moving mechanism that is configured to move slidably and can rotate the driving seat" (Remarks at pg. 7). Examiner, however, respectfully disagrees.
Namely, Fig. 11 of Sasaki teaches a seat moving mechanism that is configured to move slidably and can rotate the driving seat (see e.g. at least p. 46-48, Fig. 11, and related text, illustrating and reciting "a driving means including a screw feed mechanism or an air cylinder mechanism for driving the seat cushion of the driver seat 6 to be slidingly displaced along the lower rail 19 of the horizontal slide rail 17 is provided" and that "the driver seat 6 is supported so as to be pivotable horizontally from a normal position toward the front of the passenger compartment as shown by a solid line in FIG. 

    PNG
    media_image1.png
    515
    573
    media_image1.png
    Greyscale

	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (JP 2008-024034 A1, for purposes of this examination, Examiner will refer to the English translation of this reference provided with this document) in view of Shimoda (US 2010/0250072 A1) and further in view of Goto (US 2016/0208541 A1).

Regarding claim 1, Sasaki discloses a vehicle (see e.g. at least Abstract, Fig. 1, and related text) comprising:
a driving seat (e.g. at least driver's seat 6, see e.g. at least p. 21, Fig. 1-3, and related text);
a pair of doors, wherein a first door of the pair of doors is provided at a first side of the driving seat in a vehicle lateral width direction, wherein a second door of the pair of doors provided at a second side of the driving seat in the vehicle lateral width direction, and wherein each of the first and second doors are configured to open and close (e.g. at least slide doors 3, 4, see e.g. at least p. 21, Fig. 1-3, and related text); and
a seat moving mechanism provided in the driving seat (e.g. at least slide support means, slide rails 17, 18, 19, 24, p. 5, 13, Fig. 1-3, and related text) and configured to move slidably and rotate the driving seat between a driving state and a receiving state (see e.g. at least p. 46-48, Fig. 11, and related text, illustrating and reciting "a driving means including a screw feed mechanism or an air cylinder mechanism for driving the 
Additionally, Shimoda teaches limitations not expressly disclosed by Sasaki including namely: a first processor configured to operate as a detection unit (e.g. at least in-vehicle device 1, see e.g. at least Abstract, Fig. 1-3, and related text) configured to detect a portable device (e.g. at least remote control, wireless portable key 2, id.) in a detection area (e.g. at least assistance possible area, vicinity outside of the vehicle, V-COMP-OUT, in see e.g. at least Abstract, p. 27, 39, Fig. 3, and related text), the detection area being both in a vicinity of the vehicle and outside of a passenger compartment of the vehicle (id.); and	a second processor configured to operate as a seat control unit (e.g. at least 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Sasaki by configuring a first processor configured to operate as a detection unit configured to detect a portable device in a detection area, the detection area being both in a vicinity of the vehicle and outside of a passenger compartment of the vehicle; and a second processor configured to operate as a seat control unit, the second processor being communicatively connected to the first processor, the seat control unit controlling the seat moving mechanism so as to move slidably and rotate the driving seat into the receiving state at a location toward a door of the pair of doors as taught by Shimoda in order to improve usability of a vehicle by providing remote control operability of a welfare-use seat to perform rotary, slide, and moving-up/down movements to assist passengers in boarding and exiting the vehicle in a safe and efficient manner (Shimoda: p. 4-8).
Additionally, Goto teaches limitations not expressly disclosed by Sasaki including namely: a location being chosen based upon which side a portable device is detected by the detection unit to be present at (see e.g. at least p. 36-38, 42-43, 77-78, Fig. 2A-2B, 4A-4B, and related text, detecting the position of a user holding the electronic key 
wherein when the portable device is at a location closer to the first door than to the second door, the chosen location is a location toward the first door of the pair of doors (id.), and when the portable device is at a location closer to the second door than to the first door, the chosen location is a location toward the second door of the pair of doors (id.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Sasaki by configuring the location being chosen based upon which side the portable device is detected by the detection unit to be present at, wherein when the portable device is at a location closer to the first door than to the second door, the chosen location is a location toward the first door of the pair of doors, and when the portable device is at a location closer to the second door than to the first door, the chosen location is a location toward the second door of the pair of doors as taught by Goto in order to provide a vehicle door controlling device that assists users in boarding a vehicle by opening a corresponding door of a vehicle on a corresponding side of the vehicle automatically when a user approaches a side of the vehicle, considering a circumstance around the vehicle and the intention of the user (Goto: p. 5).

Regarding claim 2, Modified Sasaki teaches that the seat control unit starts control of the seat moving mechanism in a case in which entry of the portable device 

Regarding claim 3, Modified Sasaki teaches that:
each door of the pair of doors are electric sliding doors (Sasaki: e.g. at least power entrance opening, slide doors 1-4, see e.g. at least p. 52, Fig. 1-3, and related text; Shimoda: see e.g. at least p. 33, 42-45); and
the seat control unit starts control of the seat moving mechanism in a case in which control is started to open the door of the pair of doors that is at the side at which the portable device is present (Shimoda: see e.g. at least p. 33, 48, Fig. 3, 6, and related text).

Regarding claim 4, Modified Sasaki teaches that the seat control unit starts control of the seat moving mechanism in a case in which, in a state in which entry of the portable device into the detection area is detected by the detection unit, a predetermined operation is implemented by the portable device or operation of a switch provided at a door handle of the door of the pair of doors that is at the side at which the portable device is present occurs (Shimoda: see e.g. at least p. 30-32, 38-42, 49, 59, Fig. 3, 6, and related text; Goto: see e.g. at least p. 37-38, 42-43, 77-78, Fig. 2A-2B, 4A-4B, and related text).

Regarding claim 5 Modified Sasaki teaches that each door of the pair of doors are electric sliding doors (Sasaki: e.g. at least power entrance opening, slide doors 1-4, 
the seat control unit starts control of the seat moving mechanism in a case in which entry of the portable device into the detection area is detected by the detection unit, control is started to open the door of the pair of doors that is at the side at which the portable device is present in a case in which, in a state in which entry of the portable device into the detection area is detected by the detection unit, a predetermined operation is implemented by the portable device or operation of a switch provided at a door handle of the door of the pair of doors that is at the side at which the portable device is present occurs (Shimoda: see e.g. at least p. 30-32, 38-42, 49, 59, Fig. 3, 6, and related text).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/CHARLES J HAN/Primary Examiner, Art Unit 3662